Citation Nr: 0812002	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-24 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for atrial septal defect, 
status post surgical repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to June 1952.

The Board of Veterans' Appeals (Board) denied service 
connection for heart disease in January 1982.  In connection 
with that appeal, the veteran appeared at the Board, in 
Washington, DC, and gave testimony at a hearing conducted in 
October 1981.  Neither the transcript nor the tape recording 
of that hearing is currently available.

This appeal to the Board arises from a December 2003 decision 
of the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought on appeal.  The Board denied the appeal in June 2006.  
The veteran appealed the June 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2007 Order, the Court granted a Joint Motion 
for Remand filed by the parties.  The case was thereafter 
returned to the Board.

Hearings were held at the RO in November 2005 and March 2008 
before Veterans Law Judges.  Transcripts of the hearings are 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran maintains that he has a congenital heart defect 
that became worse while he was in military service.  He 
claims that he was out on patrol, during the Korean conflict, 
when he had an episode of passing out because of a hole in 
the heart.  

Available service medical records disclose that the veteran 
was seen at a clinic on May 25, 1951, and the impression was 
cardiac insufficiency.  He was hospitalized for medical 
observation and cardiac evaluation, at which time he related 
a history of prior rejection from the military because of 
heart disease.  He complained of precordial stabbing pain on 
exertion, palpitation, and easy fatigability.  On 
examination, the heart was not enlarged and there were no 
thrills.  A Grade II apical systolic murmur and later also a 
Grade II pulmonic systolic murmur were reported.  "No 
disease" was one diagnosis recorded during hospitalization 
for cardiac evaluation.  At discharge from the hospital on 
May 29, 1951, the diagnosis was listed was "suspect 
rheumatic heart."  The service separation examination was 
negative for complaints or findings of heart defects.  

Received in August 1978 was a statement from R.D.G., M.D., 
reflecting the veteran's treatment in 1978.  An initial 
examination revealed findings including a 2/6 systolic 
murmur.  A chest x-ray revealed cardiomegaly with pulmonary 
vascular congestion.  An electrocardiogram was interpreted as 
normal.  The pertinent diagnosis was early congestive heart 
failure.

Medical statements from a private hospital were received in 
October 1980 and reveal that the veteran underwent a patch 
closure of a large atrioseptal defect in June 1980.  His 
postoperative course was reported as quite smooth.  The final 
diagnoses included "secundum" atrioseptal defect, 
congenital in origin.

A statement from M.W.H., M.D., dated in October 1980, noted 
that, since release from the hospital, the veteran had been 
doing well without postoperative problems.  

An affidavit from R.F.D., the appellant's platoon leader 
during service, attested to the veteran's outstanding 
dedication during service.  The affiant recalled that the 
veteran had once mentioned that he had passed out prior to 
his assignment to the platoon.

Received in February 1981 were medical statements to the 
combined effect that the appellant was seen in October 1974, 
and the impression was left ventricular enlargement.

Received in February 2003 was an August 1980 report from 
Gerard S. Kakos, M.D., a thoracic surgeon, who related that 
he saw the veteran in follow-up, two months after the patch 
closure of his atrial septal defect.  It was observed that 
the veteran seemed to be getting along quite well and was 
asymptomatic.  The physical examination was essentially 
negative, and the previously heard murmur was not detected.  
The chest x-ray was clear with some mild cardiac silhouette 
enlargement, but was otherwise quite stable.  An 
electrocardiogram showed sinus rhythm with occasional 
premature ventricular contractions.

Private correspondence from R.K.K., M.D., dated in 
November 2005 suggested the "possibility" that the 
veteran's combat service during the Korean conflict "could 
have" worsened a congenital heart defect.  A letter from 
A.B.A., M.D., dated in May 2006 stated that the veteran was 
in combat during the Korean conflict and his heard condition 
was worsened.  No reasons or bases were provided with this 
opinion.

On VA examination in March 2006, the examiner reviewed all 
available medical records and military treatment records for 
the veteran.  After performing a thorough examination, it was 
noted that the veteran's atrial septal defect was less likely 
as not (less than 50/50 probability) increased in severity or 
worsened by his time on active duty.  The examiner noted that 
atrial septal defects are congenital in nature, and symptoms 
often develop in the fourth decade of life or later.  It was 
concluded that the veteran's presentation represented a 
normal progression in symptoms of a large atrial septal 
defect, and if the defect had been worsened by military 
service, the veteran's symptoms would have been more 
pronounced at an earlier age.  The examiner noted that it is 
not uncommon for soldiers to become faint or "fall out" 
while on a march.

While the March 2006 VA examiner provided a thorough 
examination and provided adequate reasons and bases for her 
opinion, she expressed her opinion in terms of "less likely 
than not."  According to Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004), the standard language required for 
discussing the presumption of soundness is not "less likely 
than not" but "clear and unmistakable evidence."  The 
"clear and unmistakable" standard is a higher standard than 
the "more likely than not" standard.  See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003).

Consequently, a more definitive medical nexus opinion is 
needed to decide this appeal.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The AMC/RO should contact the 
veteran, through his representative, and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to the 
claims on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical 
records identified by the veteran which 
have not been secured previously.

2.  If the AMC/RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  The veteran should be afforded a VA 
cardiovascular examination to determine 
if the preexisting atrial septal defect 
was aggravated in service.  The claims 
folder should be made available to the 
cardiovascular specialist for review 
before the examination.  If a 
cardiovascular specialist is not 
available, a fee-basis examination with a 
cardiovascular specialist is to be 
ordered.  All indicated tests and studies 
are to be performed, and a comprehensive 
medical history is to be obtained.  Prior 
to the examination, the claims folder and 
a copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  

The examiner should express an opinion 
regarding the following question:

Did an atrial septal defect clearly and 
unmistakably exist prior to service 
without undergoing aggravation in 
service?

The examiner is specifically requested 
to NOT use the words "more likely than 
not" in expressing an opinion.  The 
complete rationale for all opinions 
expressed should also be provided.  The 
claims folders, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that a 
review of the claims files was made.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse effects on his claim.

5.  Thereafter, the AMC/RO should review 
the record and ensure that all 
development actions have been conducted 
and completed in full.  The AMC/RO 
should then undertake any other action 
required to comply with the notice and 
duty-to-assist requirements of the VCAA 
and VA's implementing regulations.  
Then, the AMC/RO should re-adjudicate 
the issue of entitlement to service 
connection for atrial septal defect, 
status post surgical repair.

If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the AMC/RO should issue a supplemental 
statement of the case and provide the 
veteran and his representative with an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




